Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 11, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141752                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 141752
                                                                    COA: 291617
                                                                    Wayne CC: 08-013456-FC
  DONALD C. RICHARDSON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 27, 2010
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other peremptory action.
  MCR 7.302(H)(1). The parties shall file supplemental briefs within 42 days of the date
  of this order, but they should not submit mere restatements of their application papers.
  The parties shall include among the issues to be briefed whether, under the circumstances
  of this case, it was proper to instruct the jury in accordance with CJI2d 7.16, which
  permits consideration of whether the defendant had a duty to retreat, see MCL 768.21c;
  People v Riddle, 467 Mich 116, 134, 141 n 30 (2002). We order the Wayne Circuit Court
  to appoint the State Appellate Defender Office to represent the defendant in this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 11, 2011                      _________________________________________
           p0308                                                               Clerk